Citation Nr: 1829395	
Decision Date: 06/04/18    Archive Date: 06/27/18

DOCKET NO.  16-21 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability, prior to December 2, 2014.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Lyons, Counsel







